Citation Nr: 1422450	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for an arthritis disability.  

2.  Entitlement to an increased evaluation for right knee osteoarthritis (right knee disability").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 



INTRODUCTION

The Veteran had active military service from October 1972 to October 1974 and from June 1975 to June 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1.  An un-appealed January 1994 rating decision denied service connection for an arthritis disability.  

1.  An un-appealed October 2006 rating decision denied reopening the claim for service connection for an arthritis disability.  

2.  Since the October 2006 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claims of service connection for an arthritis disability, which is neither cumulative or redundant, and which raises a reasonable possibility of substantiating the claim has not been received.  


CONCLUSIONS OF LAW

1.  The January 1994 rating decision denying service connection for an arthritis disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2013).  

2.  The October 2006 rating decision denying reopening the claim for service connection for an arthritis disability is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a), 20.1103 (2013).  

3.  New and material evidence has not been received with respect to the claim of entitlement to service connection for an arthritis disability; the claim may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to reopen a claim of service connection for an arthritis disability that was previously denied by the RO.  For the reasons that follow, the Board concludes that the prior denials are final and that new and material evidence has not been received and that reopening is not warranted.  

In July 1993, The Veteran filed a claim seeking entitlement to service connection for an arthritis disability, arguing that he suffered from pain in his legs, arms and shoulders while in service.  The RO denied entitlement due to lack of a diagnosis, confirmed by x-ray evidence, that the Veteran had an arthritis disability and the rheumatoid screening was negative.  

The Veteran was advised of the RO's decision in a February 1994 letter, and the Veteran did not submit a notice of disagreement.  Although additional evidence was received within a year of the rating decision, the evidence consisted of treatment records regarding his low back and indigestion and do not constitute new and material evidence under 38 C.F.R. § 3.156(b).  As such, the rating decision from January 1994 is final.  

In March 2006, the Veteran submitted a claim requesting that his previous claim from 1994 be reopened.  The Veteran submitted evidence of a diagnosis of rheumatoid arthritis.  The RO scheduled a VA examination based on the fact that the Veteran had a current diagnosis.  The examiner was requested to diagnose the Veteran and give an etiology opinion.  The examiner gave a negative etiology opinion.  The RO denied reopening the claim in October 2006 because there was no evidence of a nexus between the Veteran's current diagnosed disability and his complaints of arm, shoulder and leg pain during service.  The Veteran did not appeal this decision and no evidence was submitted within a year of the rating decision.  Accordingly the October 2006 rating decision is final.

In July 2008, the Veteran submitted a claim to requesting that his service connection claim be reopened.  To reopen a claim that has been previously denied and has become final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material evidence is defined as evidence not previously submitted to agency decision makers which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R.              § 3.156(a) (2013).

Before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The evidence that has been submitted in support of the Veteran's claim include lay statements from the Veteran asserting that while he did not get diagnosed in service that he complained on several occasions of pain in his arms, legs and shoulders.  That a field medic would give him an NSAID and the symptoms would be gone in two to three hours.  The Veteran reiterated the fact that he believes that his diagnosis in 2003 of rheumatoid arthritis is related to service.  Even though he was diagnosed well after he retired from service, the symptoms of the disability have been present since service.  The Veteran's statements are not considered new because they are duplicative of the arguments he submitted in support of his claim that was denied in October 2006.  See also Paller v. Principi, 3 Vet. App. 535, 538 (1992) ("[t]here will be a point reached, and probably fairly quickly . . . [that] the evidence being proffered has been fairly considered and that further rearticulation of already corroborated evidence is, indeed, cumulative.").

The Veteran also submitted extensive medical records from private treatment facilities, including records obtained from the Social Security Administration, showing a diagnosis and treatment for rheumatoid arthritis.  The extensive private treatment records are new because they were not of record at the time of the last prior denial.  However, these medical records are not material, as they do not relate to an unestablished fact necessary to substantiate the claim.  The medical records submitted since the last prior denial show that the Veteran has been diagnosed with rheumatoid arthritis and receives treatment for such disability, but this fact had been previously established, both by the VA examiner and by private medical practitioners.  

The last prior denial in October 2006 was based upon a lack of a nexus between the Veteran's current arthritis disability and his time in in service.  The RO based their denial on the negative etiology opinion given by the VA examiner.  The evidence that has been submitted since does not address the reason why the last denial was made, and that is for lack of a nexus.  Thus, since the lay statements submitted by the Veteran are not new and the medical evidence submitted is not material, the Board concludes that reopening is not warranted.  See 38 C.F.R. § 3.156(a).  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  However, even under this standard, the evidence submitted would not trigger VA's duty to assist by providing a medical opinion, because one was already provided.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Overall, the Board has determined that the evidence submitted in support of the arthritis claim do not raise a reasonable possibility of substantiating that claim and is insufficient to reopen the previously denied claim.  38 U.C.S.A. §§5108, 7105; 38 C.F.R § 3.156(a).  Having found the evidence not new and material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  

Duty to Notify Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, prior to the adjudication of petitions to reopen service connection claims, the Veteran must be given notice of the elements of service connection, the elements of new and material evidence, and the reasons for the prior denial.  Kent v. Nicholson, 20 Vet. App. 1, 5 (2006).  Prior to initial adjudication of the Veteran's petition to reopen his claim for service connection. October 2009 letters fully satisfied the duty to notify provisions including the requirements of Kent.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2013).

With regard to an application to reopen a previously denied claim, VA's responsibility to assist the Veteran extends to requesting evidence from any new source identified by the claimant, and if that evidence is not new and material, the claim is not reopened, and VA has no further duties to the Veteran with respect to that particular claim.  VA does not have a duty to provide the Veteran with a VA examination if the claim is not reopened.  The VCAA explicitly stated that, regardless of any assistance provided to the claimant, new and material evidence must still be submitted to reopen a claim.  See 38 U.S.C. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii); See also Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or obtain a medical opinion until a claim is reopened).  

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

As discussed above, in this case, the RO complied with VA's notification requirements and informed the Veteran of the information and evidence needed to substantiate his application to reopen his claim.  Since no new and material evidence has been submitted in conjunction with the recent application to reopen his claim, an examination is not required.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

As new and material evidence has not been received to reopen the claim of entitlement to service connection for an arthritis disability, the appeal is denied. 


REMAND

The Veteran claims entitlement to an increased evaluation for his service-connected right knee disability.  Specifically, he asserts that his disability has gotten worse, the pain greater, ambulation is more difficult and the functional movement of the knee has been reduced.  

During the development of the Veteran's claim, he was provided a VA examination in September 2009.  The Veteran's representative has argued that the examiner noted there was objective evidence of pain but there was no indication of where the pain began.  Additionally, in December 2010 the Veteran submitted a statement in support of his claim stating that he feels the results of the examination do not fully reflect his current disability level because he had taken his prescribed medication for his non-service connected rheumatoid arthritis, which he feels, altered the results of the examination.  

Given the passage of time since the Veteran's most recent examination and the allegations of inaccuracy set forth in the Veteran's statement, the Board finds that a new compensation and pension examination would assist the Board in clarifying the extent of the Veteran's disability and would be instructive with regard to the appropriate disposition of the issue under appellate review.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an orthopedic VA examination to ascertain the nature and extent of the Veteran's right knee disability.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  All appropriate tests and studies are to be conducted, and any consultations deemed necessary are to be accomplished and all findings should be reported in detail.  

All pertinent pathology should be noted in the examination report.  The examiner must provide a measurement of when pain on motion begins.  Further, the examiner should discuss whether the Veteran's disability exhibits weakened movement, excess fatigability, or incoordination.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiners should also express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups and the Veteran's ability to ambulate.  Lastly, if possible the examiner should take into consideration that the Veteran has been diagnosed with non-service connected rheumatoid arthritis and is prescribed several pain medications to combat those symptoms.  The examiner should note if the medication the Veteran is taking effects the evaluation of the Veteran's right knee.  

The examiner should provide a complete rationale for any opinion given without resorting to speculation resolving any conflicting medical opinions.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


